NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICENTE SOLIS-PINON, AKA Vicente                No.    16-71146
Solis,
                                                Agency No. A205-714-880
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Vicente Solis-Pinon, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098

(9th Cir. 2005). We review de novo due process claims in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Solis-Pinon’s motion to

remand to apply for asylum, withholding of removal, and relief under the

Convention Against Torture because he failed to demonstrate prima facie

eligibility for relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1080 (9th Cir.

2013) (“The BIA is entitled to deny a motion to reopen where the applicant fails to

demonstrate prima facie eligibility for the underlying relief.”); see also Romero-

Ruiz v. Mukasey, 538 F.3d 1057, 1063 (9th Cir. 2008) (“The formal requirements

for a motion to reopen and a motion to remand are the same.”).

      We lack jurisdiction to consider Solis-Pinon’s contention that he will be

harmed on account of his political opinion. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency). To the extent the social groups Solis-Pinon raises in his opening brief

differ from what he raised to the agency, we lack jurisdiction to consider them. Id.

      Solis-Pinon’s contentions that the IJ and BIA violated his due process rights

fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).


                                          2
      We reject Solis-Pinon’s contention that his appeal required review by a

three-member panel of the BIA. See 8 C.F.R. § 1003.1(e)(6).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3